 

EXHIBIT 10.54

 

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made as of the 30th day of
November, 2011, by REGO II BORROWER LLC, a Delaware limited liability company
having an office c/o Alexander’s, Inc., 210 Route 4 East, Paramus, New Jersey
07652 (“Borrower”) and ALEXANDER’S INC.,  a Delaware corporation having an
office at 210 Route 4 East, Paramus, New Jersey 07652 (“Guarantor”, and together
with Borrower, collectively, “Indemnitor”), in favor of BANK OF CHINA, NEW YORK
BRANCH having an address at 410 Madison Avenue, New York, New York 10017
(“Lender”) and the other Indemnified Parties (as defined below).

RECITALS:

WHEREAS, Borrower is the owner of certain real property more particularly
described in Exhibit A attached hereto and made a part hereof and the
improvements thereon and commonly known as 61-35 Junction Boulevard located in
Queens, New York, together with all buildings, structures, foundations,
fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and/or improvements now or hereafter being a part thereof
(collectively, the “Premises”); 

WHEREAS, pursuant to that certain Loan and Security Agreement, dated of even
date herewith, between Borrower and Lender (together with all extensions,
renewals, modifications, substitutions and amendments thereof, the “Loan
Agreement”), Lender has agreed to make a mortgage loan to Borrower in the
original principal amount of Two Hundred Seventy Five Million and 00/100 Dollars
($275,000,000.00) (the “Loan”), which Loan is evidenced by that certain
Consolidated, Amended and Restated Promissory Note, dated of even date herewith,
executed by Borrower and payable to the order of Lender (together with all
extensions, renewals, modifications, substitutions and amendments thereof, the
“Note”);   

WHEREAS, the Note is secured by, inter alia, that certain Consolidated, Amended
and Restated Mortgage, Assignment of Leases and Rents and Security Agreement
(the “Mortgage”) dated as of the date hereof and made by Borrower for the
benefit of Lender, and the Loan is further evidenced, secured or governed by
other instruments or documents executed in connection with the Loan (together
with the Note, the Loan Agreement and the Mortgage, collectively, the “Loan
Documents”); 

WHEREAS, Guarantor acknowledges that it has an indirect ownership interest in
Borrower and will receive substantial economic and other benefits from Lender
making the Loan to Borrower;

WHEREAS, Lender requires as a condition to the making of the Loan that each
Indemnitor shall have executed and delivered this Agreement as security for
Indemnitor’s obligations under the Loan Documents; and

   

--------------------------------------------------------------------------------

 

 

 

WHEREAS, Indemnitor desires to further secure the payment of the Indebtedness
and the performance of all of its obligations under the Note, the Loan Agreement
and the other Loan Documents.

NOW THEREFORE, in consideration of the making of the Loan by the Lenders, the
covenants, agreements, representations and warranties set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Indemnitor, Indemnitor hereby
represents, warrants, covenants and agrees as follows:


ARTICLE 1

DEFINITIONS

Capitalized terms used herein and not specifically defined herein shall have the
respective meanings ascribed to such terms in the Loan Agreement.  As used in
this Agreement, the following terms shall have the following meanings:

The term “Environmental Law”  shall mean any federal, state or local statute,
regulation or ordinance or any judicial or administrative decree or decision,
whether now existing or hereafter enacted, promulgated or issued, with respect
to the protection of human health, or the environment, or industrial hygiene,
any Hazardous Materials, Microbial Matter, drinking water, stream sediments,
vegetation, groundwater, wetlands, landfills, open dumps, storage tanks,
underground storage tanks, solid waste, waste water, atmosphere, soil, storm
water run‑off, waste emissions or wells, or the generation, manufacture,
storage, handling, transportation, disposal, release, emission or discharge of
any Hazardous Materials.  Without limiting the generality of the foregoing, the
term shall encompass each of the following statutes, and regulations promulgated
thereunder, and amendments and successors to such statutes and regulations, as
may be enacted and promulgated from time to time: (a) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (codified in
scattered Sections of 26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C. § 9601 et
seq.); (b) the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.); (c) the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et
seq.); (d) the Toxic Substances Control Act (15 U.S.C. § 2061 et seq.); (e) the
Clean Water Act (33 U.S.C. § 1251 et seq.); (f) the Clean Air Act (42 U.S.C.
§ 7401 et seq.); (g) the Safe Drinking Water Act (21 U.S.C. § 349; 42 U.S.C.
§ 201 and § 300f et seq.); (h) the National Environmental Policy Act of 1969 (42
U.S.C. § 4321); (i) the Superfund Amendment and Reauthorization Act of 1986
(codified in scattered Sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42
U.S.C.); (j) Title III of the Superfund Amendment and Reauthorization Act (40
U.S.C. § 1101 et seq.); (k)  the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976, as amended by the Hazardous and
Solid Waste Amendments of 1984, 42 USCA 6901 et  seq.; (l) the Emergency
Planning and Community Right-to-Know Act of 1986, 42 USCA 11001 et  seq.; (m)
the River and Harbor Act of 1899, 33 USCA 401 et  seq.; (n) the Endangered
Species Act of 1973, 16 USCA 1531 et  seq.;  and (o) the Occupational Safety and
Health Act of 1970, 29 USCA 651 et  seq.   The term “Environmental Law” also
includes, but is not limited to, any present and future federal, state

                                                  

2

--------------------------------------------------------------------------------

 

 

and local laws, statutes ordinances, rules, regulations and the like,
conditioning transfer of property upon a negative declaration or other approval
of a Governmental Authority of the environmental condition of a property; or
requiring notification or disclosure of Releases of Hazardous Materials or other
environmental conditions of a property to any Governmental Authority or other
Person, whether or not in connection with transfer of title to or interest in
property.

The term “Hazardous Materials” shall mean each and every element, compound,
chemical mixture, contaminant, pollutant, material, waste or other substance
which is defined, determined or identified as hazardous or toxic under any
Environmental Law.  Without limiting the generality of the foregoing, the term
shall mean and include:


(A)    “HAZARDOUS SUBSTANCES” AS DEFINED IN THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, THE SUPERFUND AMENDMENT AND
REAUTHORIZATION ACT OF 1986, OR TITLE III OF THE SUPERFUND AMENDMENT AND
REAUTHORIZATION ACT, EACH AS AMENDED, AND REGULATIONS PROMULGATED THEREUNDER;
EXCLUDING, HOWEVER, COMMON MAINTENANCE AND CLEANING PRODUCTS REGULARLY FOUND AT
PROPERTIES WITH A STANDARD OF OPERATION AND MAINTENANCE COMPARABLE TO THE
PREMISES;


(B)   “HAZARDOUS WASTE” AND “REGULATED SUBSTANCES” AS DEFINED IN THE RESOURCE
CONSERVATION AND RECOVERY ACT OF 1976, AS AMENDED, AND REGULATIONS PROMULGATED
THEREUNDER;


(C)    “HAZARDOUS MATERIALS” AS DEFINED IN THE HAZARDOUS MATERIALS
TRANSPORTATION ACT, AS AMENDED, AND REGULATIONS PROMULGATED THEREUNDER;


(D)   “CHEMICAL SUBSTANCE OR MIXTURE” AS DEFINED IN THE TOXIC SUBSTANCES CONTROL
ACT, AS AMENDED, AND REGULATIONS PROMULGATED THEREUNDER; AND


(E)    PETROLEUM AND PETROLEUM PRODUCTS, ASBESTOS AND ASBESTOS-CONTAINING
MATERIALS, POLYCHLORINATED BIPHENYLS, LEAD AND RADON, AND COMPOUNDS CONTAINING
THEM (INCLUDING GASOLINE, DIESEL FUEL, OIL AND LEAD-BASED PAINT), AND
RADIOACTIVE MATERIALS, FLAMMABLES AND EXPLOSIVES AND COMPOUNDS CONTAINING THEM,
EXCLUDING, HOWEVER, PRODUCTS OR SUBSTANCES WHICH ARE GENERALLY USED IN THE
ORDINARY COURSE OF PROPERTY OPERATIONS, WORK PROJECTS AND SIMILAR ACTIVITIES
UNDERTAKEN BY OR ON BEHALF OF BORROWER OR ANY TENANTS AT THE PREMISES, IN EACH
CASE IN SUCH QUANTITIES AND CONCENTRATIONS AS ARE REASONABLE FOR THE INTENDED
APPLICATION.

 The term “Indemnified Parties”  means Indemnitee, any Person who is or will
have been involved in the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan, as
well as custodians, trustees and other fiduciaries who hold or have held a full
or partial interest in the Loan for the benefit of third parties as well as the
respective directors, officers, shareholders, partners, members, employees,
agents, servants, representatives, contractors, subcontractors, Affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including, but not limited to, any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan
or is an affiliate of any Person who holds or acquires or will have held such a
participation or other full or partial interest in the Loan, whether during the
term of the Loan or,

                                          

3

--------------------------------------------------------------------------------

 

 

subject to the provisions of Section 2.10  herein, as a part of or following a
foreclosure of the Mortgage and including, but not limited to, any successors by
merger, consolidation or acquisition of all or a substantial portion of
Indemnitee’s assets and business) (subject however to any provision in any Loan
Document relating to who may hold an interest in the Loan).

The term “Legal Action”  means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses”  shall mean any and all losses, damages, costs, expenses,
liabilities, claims or other obligations reasonably incurred by an Indemnified
Party (including reasonable attorneys’ fees and disbursements).

The term “Microbial Matter” shall mean fungi or bacterial matter which
reproduces through the release of spores or the splitting of cells, including,
but not limited to, mold, mildew and viruses, whether or not such microbial
matter is living.

The term “Release”  with respect to any Hazardous Materials means any release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing or other
similar movement of any Hazardous Materials, but does not include such releases
in compliance with applicable permits and applicable law.

The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Materials; any
actions to prevent, cure or mitigate any Release of any Hazardous Materials; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or evaluation relating to
any Hazardous Materials or to anything referred to herein.


ARTICLE 2

INDEMNIFICATION


2.1              ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES.  EXCEPT AS
OTHERWISE DISCLOSED BY THAT CERTAIN PHASE I ENVIRONMENTAL REPORT DATED JULY 22,
2011, PREPARED BY JONES, HILL, MCFARLAND & ELLIS (OR BY ANY PRIOR PHASE I
ENVIRONMENTAL REPORTS REFERENCED THEREIN) AND ANY OTHER ENVIRONMENTAL REPORT
WITH RESPECT TO THE PREMISES DELIVERED TO INDEMNITEE IN CONNECTION WITH THE
ORIGINATION OF THE LOAN (COLLECTIVELY, THE “ENVIRONMENTAL REPORT”), TO
INDEMNITOR’S KNOWLEDGE AFTER DUE INQUIRY: (A) THERE ARE NO HAZARDOUS MATERIALS
OR UNDERGROUND STORAGE TANKS IN, ON, OR UNDER THE PREMISES, EXCEPT THOSE THAT
ARE BOTH (I) IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND WITH PERMITS ISSUED
PURSUANT THERETO AND (II) FULLY DISCLOSED TO INDEMNITEE IN WRITING PURSUANT TO
THE ENVIRONMENTAL REPORT; (B) THERE ARE NO PAST, PRESENT OR THREATENED RELEASES
OF HAZARDOUS MATERIALS IN, ON, UNDER OR FROM THE PREMISES THAT HAVE NOT BEEN
FULLY REMEDIATED IN ACCORDANCE WITH ENVIRONMENTAL LAW; (C) THERE IS NO THREAT OF
ANY RELEASE OF HAZARDOUS MATERIALS MIGRATING TO THE PREMISES; (D) THERE IS NO
PAST OR PRESENT MATERIAL NON-COMPLIANCE WITH ENVIRONMENTAL LAWS, OR WITH PERMITS
ISSUED PURSUANT THERETO, IN CONNECTION WITH THE PREMISES THAT HAS NOT BEEN FULLY
REMEDIATED IN ACCORDANCE WITH ENVIRONMENTAL LAW; (E) INDEMNITOR DOES NOT KNOW
OF, AND HAS NOT RECEIVED, ANY WRITTEN NOTICE OR

                                                   

4

--------------------------------------------------------------------------------

 

 

other written communication from any Governmental Authority relating to the
Release or Remediation of Hazardous Materials, of possible liability of
Indemnitor pursuant to any Environmental Law, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;
and (f) Indemnitor has truthfully and fully provided to Indemnitee, in writing,
any and all information relating to conditions in, on, under or from the
Premises that is known to Indemnitor and all information that is contained in
files and records of Indemnitor, including but not limited to any reports
relating to Hazardous Materials in, on, under or from the Premises and/or to the
environmental condition of the Premises.


2.2              ENVIRONMENTAL  COVENANTS.  INDEMNITOR COVENANTS AND AGREES THAT
FOR SO LONG AS THE LOAN IS OUTSTANDING, OR, IF EARLIER, UNTIL SUCH TIME AS
LENDER OR ANY OTHER PERSON TAKES TITLE TO, OR POSSESSION OR CONTROL OF, THE
PROPERTY BY FORECLOSURE, DEED-IN-LIEU OF FORECLOSURE, A PROCEEDING IN BANKRUPTCY
OR ANY OTHER MEANS:  (A) ALL USES AND OPERATIONS ON OR OF THE PREMISES BY
INDEMNITOR SHALL BE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND PERMITS ISSUED
PURSUANT THERETO AND INDEMNITOR SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO
CAUSE ALL OTHER PERSONS TO COMPLY IN THEIR USES AND OPERATIONS AT THE PREMISES
WITH ALL ENVIRONMENTAL LAWS; (B) INDEMNITOR SHALL NOT CAUSE OR PERMIT ANY
RELEASES OF HAZARDOUS MATERIALS IN, ON, UNDER OR FROM THE PREMISES; (C) EXCEPT
FOR THOSE SET FORTH IN THE ENVIRONMENTAL REPORT, INDEMNITOR SHALL NOT USE OR
PERMIT THE USE OF AND SHALL CAUSE THE PREMISES TO BE FREE OF HAZARDOUS MATERIALS
IN, ON, OR UNDER THE PREMISES, EXCEPT THOSE THAT ARE IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS AND WITH PERMITS ISSUED PURSUANT THERETO AND EXCEPT FOR
NEGLIGIBLE AMOUNTS USED IN THE ORDINARY COURSE OF BUSINESS; (D)  SUBJECT TO
INDEMNITOR’S RIGHT TO CONTEST IN ACCORDANCE WITH SECTION 7.3 OF THE LOAN
AGREEMENT, INDEMNITOR SHALL KEEP THE PREMISES FREE AND CLEAR OF ALL LIENS AND
OTHER ENCUMBRANCES IMPOSED PURSUANT TO ANY ENVIRONMENTAL LAW, WHETHER DUE TO ANY
ACT OR OMISSION OF INDEMNITOR OR ANY OTHER PERSON (THE “ENVIRONMENTAL LIENS”);
(E) INDEMNITOR SHALL, AT ITS SOLE COST AND EXPENSE, FULLY AND EXPEDITIOUSLY
COOPERATE IN ALL ACTIVITIES PURSUANT TO SECTION 2.3 HEREIN, INCLUDING, BUT NOT
LIMITED TO, PROVIDING ALL RELEVANT INFORMATION AND MAKING KNOWLEDGEABLE PERSONS
AVAILABLE FOR INTERVIEWS WITH ENVIRONMENTAL CONSULTANTS TO THE EXTENT REASONABLY
AVAILABLE; (F) INDEMNITOR SHALL, AT ITS SOLE COST AND EXPENSE, PERFORM ANY
ENVIRONMENTAL SITE ASSESSMENT OR OTHER INVESTIGATION OF ENVIRONMENTAL CONDITIONS
IN CONNECTION WITH THE PREMISES, PURSUANT TO ANY REASONABLE WRITTEN REQUEST OF
INDEMNITEE MADE IN CONSIDERATION OF ANY ENVIRONMENTAL EVENT OR CONDITION
REASONABLY BELIEVED TO HAVE OCCURRED OR EXIST AT THE PREMISES (SUCH ASSESSMENT
OR INVESTIGATION TO BE IN SCOPE AND NATURE APPROPRIATE TO THE SUSPECTED EVENT OR
CONDITION), SHARE WITH INDEMNITEE THE REPORTS AND OTHER RESULTS THEREOF, AND
INDEMNITEE AND THE OTHER INDEMNIFIED PARTIES SHALL BE ENTITLED TO RELY ON SUCH
REPORTS AND OTHER RESULTS THEREOF; (G) INDEMNITOR SHALL, AT ITS SOLE COST AND
EXPENSE, COMPLY WITH ALL REASONABLE WRITTEN REQUESTS OF INDEMNITEE TO
(I) EFFECTUATE REMEDIATION OF ANY CONDITION (INCLUDING BUT NOT LIMITED TO A
RELEASE OF A HAZARDOUS MATERIAL) IN, ON, UNDER OR FROM THE PREMISES REQUIRED BY
ANY ENVIRONMENTAL LAW; (II) SUBJECT TO INDEMNITOR’S RIGHT TO CONTEST UNDER
SECTION 7.3 OF THE LOAN AGREEMENT, COMPLY WITH ANY DIRECTIVE FROM ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE PREMISES REQUIRING ANY
ACTION RELATING TO ANY ENVIRONMENTAL CONDITION IN, ON, UNDER OR ORIGINATING FROM
THE PREMISES; AND (H) INDEMNITOR SHALL, PROMPTLY UPON BECOMING AWARE OF SUCH
CONDITION (TO THE EXTENT NOT PREVIOUSLY DISCLOSED TO INDEMNITEE), NOTIFY
INDEMNITEE IN WRITING OF (I) ANY RELEASES OF HAZARDOUS MATERIALS IN, ON, UNDER,
FROM OR MIGRATING TOWARDS THE PREMISES; (II) ANY MATERIAL NON-COMPLIANCE WITH
ANY ENVIRONMENTAL LAWS RELATED IN ANY WAY TO THE

                                                   

5

--------------------------------------------------------------------------------

 

 

Premises; (iii) any Environmental Lien; and (iv) any required or proposed
Remediation of environmental conditions relating to the Premises. 
Notwithstanding the foregoing, no default shall occur under the Loan in the
event that a Tenant violates the foregoing provisions as long as Indemnitor
takes commercially reasonable actions in connection therewith.


2.3              INDEMNIFIED RIGHTS/COOPERATION AND ACCESS.  IN THE EVENT THE
INDEMNIFIED PARTIES HAVE REASON TO BELIEVE THAT HAZARDOUS MATERIALS EXIST IN,
ON, OR UNDER THE PREMISES THAT DO NOT, IN THE REASONABLE DISCRETION OF THE
INDEMNIFIED PARTIES, ENDANGER ANY TENANTS OR OTHER OCCUPANTS OF THE PREMISES OR
THEIR GUESTS OR THE GENERAL PUBLIC OR MATERIALLY AND ADVERSELY AFFECT THE VALUE
OF THE PREMISES, UPON REASONABLE NOTICE FROM THE INDEMNITEE, INDEMNITOR SHALL,
AT INDEMNITOR’S SOLE COST AND EXPENSE, PROMPTLY CAUSE AN ENGINEER OR CONSULTANT
SATISFACTORY TO THE INDEMNIFIED PARTIES TO CONDUCT ANY ENVIRONMENTAL ASSESSMENT
OR AUDIT (THE SCOPE OF WHICH SHALL BE DETERMINED IN THE REASONABLE DISCRETION OF
THE INDEMNIFIED PARTIES) AND TAKE ANY SAMPLES OF SOIL, GROUNDWATER OR OTHER
WATER, AIR, OR BUILDING MATERIALS OR ANY OTHER INVASIVE TESTING REQUESTED BY
INDEMNITEE AND PROMPTLY DELIVER TO INDEMNITEE THE RESULTS OF ANY SUCH
ASSESSMENT, AUDIT, SAMPLING OR OTHER TESTING; PROVIDED, HOWEVER, IF SUCH RESULTS
ARE NOT DELIVERED TO THE INDEMNIFIED PARTIES WITHIN A REASONABLE PERIOD OR IF
THE INDEMNIFIED PARTIES HAVE REASON TO BELIEVE THAT ANY HAZARDOUS MATERIALS
EXIST IN, ON, OR UNDER THE PREMISES THAT, IN THE REASONABLE JUDGMENT OF THE
INDEMNIFIED PARTIES, ENDANGER ANY TENANT OR OTHER OCCUPANT OF THE PREMISES OR
THEIR GUESTS OR THE GENERAL PUBLIC OR MAY MATERIALLY AND ADVERSELY AFFECT THE
VALUE OF THE PREMISES, UPON REASONABLE NOTICE TO INDEMNITOR, THE INDEMNIFIED
PARTIES AND ANY OTHER PERSON DESIGNATED BY THE INDEMNIFIED PARTIES, INCLUDING
BUT NOT LIMITED TO ANY RECEIVER, ANY REPRESENTATIVE OF A GOVERNMENTAL ENTITY,
AND ANY ENVIRONMENTAL CONSULTANT, SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION,
TO ENTER UPON THE PREMISES FOLLOWING WRITTEN NOTICE AT ALL REASONABLE TIMES TO
ASSESS ANY AND ALL ASPECTS OF THE ENVIRONMENTAL CONDITION OF THE PREMISES AND
ITS USE, INCLUDING BUT NOT LIMITED TO CONDUCTING ANY ENVIRONMENTAL ASSESSMENT OR
AUDIT (THE SCOPE OF WHICH SHALL BE DETERMINED IN THE REASONABLE DISCRETION OF
THE INDEMNIFIED PARTIES) AND TAKING SAMPLES OF SOIL, GROUNDWATER OR OTHER WATER,
AIR, OR BUILDING MATERIALS, AND REASONABLY CONDUCTING OTHER INVASIVE TESTING. 
INDEMNITOR SHALL COOPERATE WITH AND PROVIDE THE INDEMNIFIED PARTIES AND ANY SUCH
PERSON DESIGNATED BY THE INDEMNIFIED PARTIES WITH ACCESS TO THE PREMISES. 
NOTWITHSTANDING THE FOREGOING, NO SUCH ENTRY SHALL BE MADE BY INDEMNIFIED
PARTIES OR ANY DESIGNATED PERSON SO LONG AS INDEMNITOR CONDUCTS APPROPRIATE
ENVIRONMENTAL ASSESSMENTS OF THE PREMISES AND TAKES SUCH FURTHER ACTION
REASONABLY REQUIRED TO CURE OR MITIGATE ANY RELEASE OF ANY HAZARDOUS MATERIALS,
ALL AS REASONABLY DETERMINED BY THE INDEMNIFIED PARTIES.


2.4              INDEMNIFICATION.   INDEMNITOR COVENANTS AND AGREES AT
INDEMNITOR’S SOLE COST AND EXPENSE, TO PROTECT, DEFEND, INDEMNIFY AND HOLD
INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES IMPOSED UPON OR
INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AS A RESULT OF A LEGAL
ACTION BY ANY THIRD PARTY AGAINST AN INDEMNIFIED PARTY ATTRIBUTABLE TO ANY ONE
OR MORE OF THE FOLLOWING:  (A) ANY PRESENCE OF ANY HAZARDOUS MATERIALS IN, ON,
ABOVE, OR UNDER THE PREMISES; (B) ANY PAST, PRESENT OR THREATENED RELEASE OF ANY
HAZARDOUS MATERIALS IN, ON, ABOVE, UNDER OR FROM THE PREMISES; (C) ANY ACTIVITY
BY INDEMNITOR, ANY PERSON AFFILIATED WITH INDEMNITOR (OTHER THAN INDEMNIFIED
PARTIES), AND ANY TENANT OR OTHER USER OF THE PREMISES IN CONNECTION WITH ANY
USE, TREATMENT, STORAGE, HOLDING, EXISTENCE, DISPOSITION OR OTHER RELEASE,
GENERATION, PRODUCTION, MANUFACTURING, PROCESSING, REFINING, CONTROL,
MANAGEMENT, ABATEMENT, REMOVAL, HANDLING, TRANSFER OR TRANSPORTATION TO OR FROM
THE PREMISES OF ANY HAZARDOUS MATERIALS AT ANY TIME LOCATED IN, UNDER, ON OR
ABOVE THE PREMISES, OR ANY ACTUAL OR PROPOSED REMEDIATION

                                                  

6

--------------------------------------------------------------------------------

 

 

of any Hazardous Materials at any time located in, under, on or above the
Premises, whether or not such remediation is voluntary or pursuant to court or
administrative order, including but not limited to any removal, remedial or
corrective action; (d) any past, present or threatened non-compliance or
violations of any Environmental Law (or permits issued pursuant to any
Environmental Law) in connection with the Premises or operations thereon,
including but not limited to any failure by Indemnitor, any Person affiliated
with Indemnitor (other than Indemnified Parties), and any Tenant or other user
of the Premises to comply with any order of any Governmental Authority in
connection with any Environmental Law other than any Losses; (e) the imposition,
recording or filing of any lien with regard to any Hazardous Materials or
pursuant to any Environmental Law encumbering the Premises; (f) any acts of
Indemnitor, any Person affiliated with Indemnitor (other than Indemnified
Parties), and any Tenant or other user of the Premises in (i) arranging for
disposal or treatment, or arranging with a transporter for transport for
disposal or treatment, of any Hazardous Materials at any facility or
incineration vessel containing any such or similar Hazardous Materials or
(ii) accepting any Hazardous Materials for transport to disposal or treatment
facilities, incineration vessels or sites from which there is a Release, or a
threatened Release of any Hazardous Materials that causes the incurrence of
costs for remediation; and (g) any material misrepresentation or inaccuracy in
any representation or warranty or material breach or failure to perform any
covenants or other obligations pursuant to this Agreement or the Loan Documents
relating to environmental matters. Notwithstanding the foregoing, Indemnitor
shall not have any obligations or liabilities under this Agreement with respect
to Losses that Indemnitor can prove (by a preponderance of the evidence) arose
from (i) any conditions that arise at such time as Indemnitor is no longer in
possession or control of the Premises as a result of Indemnitee’s exercise of
its remedies under the Loan Documents, (ii) Hazardous Materials that were not
present on the Premises prior to the date that Indemnitee or its nominee
acquired title to the Premises, whether by foreclosure, exercise of a power of
sale, acceptance of a deed-in-lieu of foreclosure, pursuant to a proceeding in
bankruptcy or otherwise, or (iii) the gross negligence or willful misconduct of
any Indemnified Party or any Affiliate thereof.


2.5              DUTY TO DEFEND AND ATTORNEYS’  AND OTHER FEES AND EXPENSES.  
INDEMNIFIED PARTY MUST GIVE INDEMNITOR PROMPT WRITTEN NOTICE OF ANY CLAIM.  UPON
WRITTEN REQUEST BY ANY INDEMNIFIED PARTY, OR UPON REQUEST BY INDEMNITOR
(PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING), INDEMNITOR
SHALL DEFEND SAID INDEMNIFIED PARTY (IF REQUESTED BY ANY INDEMNIFIED PARTY, IN
THE NAME OF THE INDEMNIFIED PARTY) WITH ATTORNEYS AND OTHER PROFESSIONALS
REASONABLY APPROVED BY THE INDEMNIFIED PARTIES (SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD OR DELAYED).  IF INDEMNITOR ASSUMES SUCH DEFENSE,
INDEMNITOR SHALL NOT BE LIABLE FOR THE PAYMENT OF ANY SEPARATE LEGAL FEES AND
EXPENSES, OR ANY OTHER DEFENSE OR INVESTIGATIVE COSTS, OF THE INDEMNIFIED PARTY,
EXCEPT THAT IF THE POSITIONS OF INDEMNITOR AND ANY INDEMNIFIED PARTY ARE IN
CONFLICT, OR IF SUCH INDEMNIFIED PARTY REASONABLY BELIEVES THAT ITS INTERESTS
ARE NOT BEING ADEQUATELY PROTECTED, ANY INDEMNIFIED PARTY MAY ELECT TO CONDUCT
ITS OWN DEFENSE AT INDEMNITOR’S REASONABLE EXPENSE.  SUBJECT TO THE FOREGOING,
UPON DEMAND, INDEMNITOR SHALL PAY OR REIMBURSE INDEMNIFIED PARTIES FOR THE
PAYMENT OF REASONABLE FEES AND DISBURSEMENTS OF ATTORNEYS, ENGINEERS,
ENVIRONMENTAL CONSULTANTS, LABORATORIES AND OTHER PROFESSIONALS IN CONNECTION
THEREWITH.


2.6              SUBROGATION.   INDEMNITOR SHALL TAKE ANY AND ALL REASONABLE
ACTIONS, INCLUDING INSTITUTION OF LEGAL ACTION AGAINST THIRD PARTIES, NECESSARY
OR APPROPRIATE TO OBTAIN

                                                  

7

--------------------------------------------------------------------------------

 

 

reimbursement, payment or compensation from such Persons responsible for the
presence of any Hazardous Materials at, in, on, under or near the Premises or
otherwise obligated by law to bear the cost.  Indemnified Parties shall be and
hereby are subrogated to all of Indemnitor’s rights now or hereafter in such
claims.  Upon payment to the Indemnified Parties of all due and unpaid amounts
under this Agreement, Indemnitor shall be subrogated to all of Indemnified
Party’s rights in respect of any such claim.


2.7              INTEREST.   ANY AMOUNTS PAYABLE TO ANY INDEMNIFIED PARTIES
UNDER THIS AGREEMENT SHALL BECOME IMMEDIATELY DUE AND PAYABLE ON DEMAND AND, IF
NOT PAID WITHIN THIRTY (30) DAYS OF SUCH DEMAND THEREFOR, SHALL BEAR INTEREST AT
A PER ANNUM RATE EQUAL TO THE LESSER OF (A) THE DEFAULT RATE OR (B) THE MAXIMUM
LEGAL RATE THAT INDEMNITOR MAY BY LAW PAY OR INDEMNIFIED PARTIES MAY CHARGE AND
COLLECT, FROM THE DATE PAYMENT WAS DUE.


2.8              SURVIVAL.   THE OBLIGATIONS AND LIABILITIES OF INDEMNITOR UNDER
THIS AGREEMENT SHALL, UNLESS EXPRESSLY PROVIDED OTHERWISE HEREIN, FULLY SURVIVE
INDEFINITELY, NOTWITHSTANDING ANY TERMINATION, SATISFACTION, ASSIGNMENT, ENTRY
OF A JUDGMENT OF FORECLOSURE, EXERCISE OF ANY POWER OF SALE, OR DELIVERY OF A
DEED-IN-LIEU OF FORECLOSURE OF THE MORTGAGE; PROVIDED, HOWEVER, THAT THE
OBLIGATION OF INDEMNITOR TO INDEMNIFY THE INDEMNIFIED PARTIES UNDER THIS
AGREEMENT SHALL TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT ON THE LATER  OF
TWO (2) YEARS FOLLOWING THE DATE (A) ON WHICH INDEMNITOR DELIVERS TO INDEMNITEE
A PHASE I ENVIRONMENTAL REPORT WITH RESPECT TO THE PREMISES AND (B) WHICH IS THE
EARLIER TO OCCUR OF (1) THE DATE OF THE REPAYMENT IN FULL OF ALL AMOUNTS DUE AND
OWING BY INDEMNITOR UNDER THE LOAN AGREEMENT AND (2) THE DATE ON WHICH
INDEMNITEE (OR ITS NOMINEE OR DESIGNEE) OR A PURCHASER AT A FORECLOSURE SALE
ACTUALLY TAKES TITLE TO THE PREMISES, WHETHER THROUGH A FORECLOSURE SALE, A
DEED-IN-LIEU THEREOF OR OTHERWISE PURSUANT TO AN EXERCISE OF REMEDIES UNDER THE
LOAN DOCUMENTS; PROVIDED, FURTHER  THAT INDEMNITOR SHALL REMAIN LIABLE TO THE
EXTENT OTHERWISE PROVIDED HEREUNDER IN RESPECT OF ANY HAZARDOUS MATERIALS
LOCATED ON THE PREMISES AS REFLECTED IN SUCH PHASE I ENVIRONMENTAL REPORT AND
NOT PREVIOUSLY REFLECTED IN THE ENVIRONMENTAL REPORT DELIVERED IN CONNECTION
WITH THE CLOSING OF THE LOAN; AND PROVIDED, FURTHER  HOWEVER, THAT THE
INDEMNIFICATION OBLIGATIONS OF INDEMNITOR UNDER THIS AGREEMENT SHALL NONETHELESS
SURVIVE AS TO ANY CLAIMS, ACTIONS, LITIGATION, OR OTHER PROCEEDINGS THAT ARE
THEN PENDING OR SUBJECT TO FURTHER APPEAL AS OF THE SECOND (2ND) ANNIVERSARY OF
SUCH REPAYMENT IN FULL OR TAKING OF TITLE.  FURTHERMORE, EXCEPT AS EXPRESSLY
LIMITED BY THE IMMEDIATELY PRECEDING SENTENCE, SUCH INDEMNIFICATION OBLIGATIONS
SHALL IN NO WAY BE IMPAIRED BY ANY EXERCISE OF ANY INDEMNIFIED PARTY’S RIGHTS
AND REMEDIES PURSUANT HERETO, INCLUDING, BUT NOT LIMITED TO, FORECLOSURE,
ACCEPTANCE OF A DEED-IN-LIEU OF FORECLOSURE, ANY EXERCISE OF ANY RIGHTS UNDER
THE NOTE OR MORTGAGE OR ANY ACT OR OMISSION THAT MIGHT OTHERWISE BE CONSTRUED AS
A RELEASE OR DISCHARGE OF INDEMNITOR FROM ITS OBLIGATIONS PURSUANT THERETO. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, INDEMNITOR SHALL NOT
BE DEEMED LIABLE AND SHALL NOT BE REQUIRED TO INDEMNIFY INDEMNITEE OR ANY
INDEMNIFIED PARTY FOR ANY LOSSES TO THE EXTENT SUCH LOSSES ARISE FROM (I) ANY
EVENTS OR CONDITIONS THAT FIRST ARISE AFTER THE DATE ON WHICH (A) INDEMNITEE (OR
ITS NOMINEE OR DESIGNEE) OR A PURCHASER AT A FORECLOSURE SALE ACTUALLY TOOK
TITLE TO THE PREMISES, WHETHER THROUGH A FORECLOSURE SALE, A DEED-IN-LIEU
THEREOF OR OTHERWISE PURSUANT TO AN EXERCISE OF REMEDIES UNDER THE LOAN
DOCUMENTS OR (B) BORROWER TRANSFERS THE PREMISES IN ACCORDANCE WITH THE LOAN
AGREEMENT SO LONG AS, (1) IN CONNECTION WITH SUCH TRANSFER, A REPLACEMENT
INDEMNITOR REASONABLY ACCEPTABLE TO INDEMNITEE DELIVERS AN ENVIRONMENTAL
INDEMNITY AGREEMENT TO INDEMNITEE, WHICH IS IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO INDEMNITEE OR, ALTERNATIVELY, (2) BORROWER DELIVERS TO INDEMNITEE
A PHASE I

                                              

8

--------------------------------------------------------------------------------

 

 

Environmental Report that indicates that the Premises is clear of any Hazardous
Materials as to which remedial action is recommended in such report and that the
Premises are in compliance with all Environmental Laws or (ii) the gross
negligence or willful misconduct of Indemnitee or any Indemnified Party.


2.9              NOTICE OF LEGAL ACTIONS.   EACH PARTY HERETO SHALL, WITHIN
THREE (3) BUSINESS DAYS (AS DEFINED BELOW) OF RECEIPT THEREOF, GIVE WRITTEN
NOTICE TO THE OTHER PARTY HERETO OF (A) ANY WRITTEN NOTICE, ADVICE OR OTHER
WRITTEN COMMUNICATION FROM ANY GOVERNMENTAL ENTITY OR ANY SOURCE WHATSOEVER WITH
RESPECT TO ANY HAZARDOUS MATERIALS ON, FROM OR AFFECTING THE PREMISES THAT HAS
OR IS REASONABLY LIKELY TO RESULT IN A MATERIAL LIABILITY OR LOSS, OR THAT IS
ALLEGED TO VIOLATE ANY ENVIRONMENTAL LAW, AND (B) ANY LEGAL ACTION BROUGHT
AGAINST SUCH PARTY OR RELATED TO THE PREMISES, WITH RESPECT TO WHICH INDEMNITOR
MAY HAVE LIABILITY UNDER THIS AGREEMENT.  SUCH NOTICE SHALL COMPLY WITH THE
PROVISIONS OF SECTION 5.1  HEREOF.


2.10          TRANSFER OF LOAN.  SUBJECT TO THE TERMS OF THE LOAN AGREEMENT,
INDEMNITEE MAY, AT ANY TIME, SELL, TRANSFER OR ASSIGN THE NOTE, THE LOAN
AGREEMENT, THE MORTGAGE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ANY OR
ALL SERVICING RIGHTS WITH RESPECT THERETO, OR GRANT PARTICIPATIONS THEREIN. 
INDEMNITEE MAY FORWARD TO EACH PURCHASER, TRANSFEREE, ASSIGNEE, SERVICER OR
PARTICIPANT (THE FOREGOING ENTITIES HEREINAFTER COLLECTIVELY REFERRED TO AS THE
“INVESTOR”) AND EACH PROSPECTIVE INVESTOR, ALL DOCUMENTS AND INFORMATION THAT
INDEMNITEE NOW HAS OR MAY HEREAFTER ACQUIRE RELATING TO INDEMNITOR AND THE
PREMISES, WHETHER FURNISHED BY INDEMNITOR, ANY GUARANTOR OR OTHERWISE, AS
INDEMNITEE DETERMINES NECESSARY OR DESIRABLE.  INDEMNITOR AND ANY GUARANTOR
AGREE TO COOPERATE WITH INDEMNITEE IN CONNECTION WITH ANY TRANSFER MADE PURSUANT
TO THIS SECTION, INCLUDING, WITHOUT LIMITATION, THE DELIVERY OF AN ESTOPPEL
CERTIFICATE AND SUCH OTHER DOCUMENTS AS MAY BE REASONABLY REQUESTED BY
INDEMNITEE.  INDEMNITOR SHALL ALSO FURNISH, AND INDEMNITOR HEREBY CONSENTS TO
INDEMNITEE FURNISHING TO SUCH INVESTORS OR SUCH PROSPECTIVE INVESTORS,
INFORMATION CONCERNING THE FINANCIAL CONDITION OF THE INDEMNITOR AS INDEMNITEE
MAY REASONABLY REQUEST AND IS REASONABLY AVAILABLE TO INDEMNITOR; PROVIDED,
HOWEVER, THAT INDEMNITEE AND ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT, AS THE CASE MAY BE, SHALL EACH MAINTAIN AS CONFIDENTIAL ANY AND ALL
INFORMATION OBTAINED ABOUT INDEMNITOR AND SHALL NOT DISCLOSE SUCH INFORMATION TO
ANY THIRD PARTY, EXCEPT SUCH PARTY’S CONSULTANTS, LENDERS, AND ATTORNEYS, EXCEPT
AS OTHERWISE REQUIRED BY LAW AND EXCEPT IN CONNECTION WITH INDEMNITEE’S EXERCISE
OF ITS REMEDIES UNDER THIS AGREEMENT. 


ARTICLE 3

REPRESENTATIONS AND WARRANTIES AND COVENANTS


3.1              GENERAL REPRESENTATIONS AND WARRANTIES.   INDEMNITOR REPRESENTS
AND WARRANTS THAT:


(A)                (I) IT HAS THE FULL POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER; THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY INDEMNITOR HAS BEEN DULY AND
VALIDLY AUTHORIZED BY ALL REQUISITE ORGANIZATIONAL ACTION AND (II) THIS
AGREEMENT WILL NOT RESULT IN THE BREACH OF ANY TERM OR PROVISION OF THE
OPERATING AGREEMENT OR OTHER GOVERNING INSTRUMENT OF INDEMNITOR;


 

                                                

9

--------------------------------------------------------------------------------

 

 


 


(B)               INTENTIONALLY DELETED;


(C)                COMPLIANCE WITH THIS AGREEMENT WILL NOT RESULT IN THE BREACH
OF ANY TERM OR PROVISION OF, OR CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER OR
RESULT IN THE ACCELERATION OF, ANY OBLIGATION UNDER ANY AGREEMENT, INDENTURE OR
LOAN OR CREDIT AGREEMENT OR OTHER INSTRUMENT TO WHICH INDEMNITOR OR THE PREMISES
IS SUBJECT, OR RESULT IN THE VIOLATION OF ANY LAW, RULE, REGULATION, ORDER,
JUDGMENT OR DECREE TO WHICH INDEMNITOR OR THE PREMISES IS SUBJECT;


(D)               THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING
OR TO INDEMNITOR’S KNOWLEDGE, THREATENED AGAINST IT THAT, EITHER IN ANY ONE
INSTANCE OR IN THE AGGREGATE, WOULD DRAW INTO QUESTION THE VALIDITY OF THIS
AGREEMENT OR OF ANY ACTION TAKEN OR TO BE TAKEN IN CONNECTION WITH THE
OBLIGATIONS OF INDEMNITOR DESCRIBED HEREIN, OR THAT WOULD BE LIKELY TO IMPAIR
MATERIALLY THE ABILITY OF INDEMNITOR TO PERFORM UNDER THE TERMS OF THIS
AGREEMENT OR HAVE A MATERIAL ADVERSE EFFECT;


(E)                NO APPROVAL, AUTHORIZATION, ORDER, LICENSE OR CONSENT OF, OR
REGISTRATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON, AND NO
APPROVAL, AUTHORIZATION OR CONSENT OF ANY OTHER PARTY IS REQUIRED IN CONNECTION
WITH THE EXECUTION AND DELIVERY OF AND PERFORMANCE OF THIS AGREEMENT (EXCEPT FOR
GOVERNMENTAL AUTHORITIES IN CONNECTION WITH THE PERFORMANCE HEREOF); AND


(F)                THIS AGREEMENT CONSTITUTES A VALID, LEGAL AND BINDING
OBLIGATION OF INDEMNITOR, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THE TERMS
HEREOF, SUBJECT TO BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS OF GENERAL
APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITY
PRINCIPLES.


ARTICLE 4

GENERAL


4.1              UNIMPAIRED LIABILITY.   THE LIABILITY OF INDEMNITOR UNDER THIS
AGREEMENT SHALL IN NO WAY BE LIMITED OR IMPAIRED BY, AND INDEMNITOR HEREBY
CONSENTS TO AND AGREES TO BE BOUND BY, ANY AMENDMENT OR MODIFICATION OF THE
PROVISIONS OF THE LOAN AGREEMENT, THE NOTE, THE MORTGAGE OR ANY OTHER DOCUMENT
THAT EVIDENCES, SECURES OR GUARANTEES ALL OR ANY PORTION OF THE LOAN, OR IS
EXECUTED AND DELIVERED IN CONNECTION WITH THE LOAN (THE “OTHER SECURITY
DOCUMENTS”) TO OR WITH INDEMNITEE BY INDEMNITOR OR ANY PERSON WHO SUCCEEDS
INDEMNITOR OR ANY PERSON AS OWNER OF THE PREMISES (SUBJECT TO ANY RESTRICTIONS
ON TRANSFER UNDER THE LOAN AGREEMENT).  IN ADDITION, THE LIABILITY OF INDEMNITOR
UNDER THIS AGREEMENT SHALL IN NO WAY BE LIMITED OR IMPAIRED BY (A) ANY
EXTENSIONS OF TIME FOR PERFORMANCE REQUIRED BY THE LOAN AGREEMENT, THE NOTE, THE
MORTGAGE OR ANY OF THE OTHER SECURITY DOCUMENTS, (B) ANY SALE OR TRANSFER OF ALL
OR PART OF THE PREMISES, (C) EXCEPT AS PROVIDED HEREIN, ANY EXCULPATORY
PROVISION IN THE LOAN AGREEMENT, THE NOTE, THE MORTGAGE, OR ANY OF THE OTHER
SECURITY DOCUMENTS LIMITING INDEMNITEE’S RECOURSE TO THE PREMISES OR TO ANY
OTHER SECURITY FOR THE NOTE, OR LIMITING INDEMNITEE’S RIGHTS TO A DEFICIENCY
JUDGMENT AGAINST INDEMNITOR, (D) THE ACCURACY OR INACCURACY OF THE
REPRESENTATIONS AND WARRANTIES MADE BY INDEMNITOR UNDER THE LOAN AGREEMENT, THE
NOTE, THE MORTGAGE OR ANY OF THE OTHER SECURITY DOCUMENTS, OR HEREIN, (E) THE
RELEASE OF INDEMNITOR OR

                                                  

10

--------------------------------------------------------------------------------

 

 

any other person from performance or observance of any of the agreements,
covenants, terms or condition contained in any of the Other Security Documents
by operation of law, Indemnitee’s voluntary act, or otherwise, (f) the release
or substitution in whole or in part of any security for the Note, or
(g) Indemnitee’s failure to record the Mortgage or file any UCC financing
statements (or Indemnitee’s improper recording or filing of any thereof) or to
otherwise perfect, protect, secure or insure any security interest or lien given
as security for the Note; and, in any such case, whether with or without notice
to Indemnitor and with or without consideration.


4.2              ENFORCEMENT.   INDEMNIFIED PARTIES MAY ENFORCE THE OBLIGATIONS
OF THE INDEMNITOR WITHOUT FIRST RESORTING TO OR EXHAUSTING ANY SECURITY OR
COLLATERAL, OR WITHOUT FIRST HAVING RECOURSE TO THE LOAN AGREEMENT, THE NOTE,
THE MORTGAGE, OR ANY OTHER SECURITY DOCUMENTS OR ANY OF THE PREMISES, THROUGH
FORECLOSURE PROCEEDINGS OR OTHERWISE; PROVIDED, HOWEVER, THAT NOTHING HEREIN
SHALL INHIBIT OR PREVENT INDEMNITEE AS PERMITTED BY APPLICABLE LAW, FROM SUING
ON THE NOTE, FORECLOSING, OR EXERCISING ANY POWER OF SALE UNDER THE MORTGAGE, OR
EXERCISING ANY OTHER RIGHTS AND REMEDIES THEREUNDER.  THIS AGREEMENT IS NOT
COLLATERAL OR SECURITY FOR THE DEBT OF INDEMNITOR PURSUANT TO THE LOAN, UNLESS
INDEMNITEE EXPRESSLY ELECTS IN WRITING TO MAKE THIS AGREEMENT ADDITIONAL
COLLATERAL OR SECURITY FOR THE DEBT OF INDEMNITOR PURSUANT TO THE LOAN, WHICH
INDEMNITEE IS ENTITLED TO DO IN ITS SOLE DISCRETION.  IT IS NOT NECESSARY FOR AN
EVENT OF DEFAULT TO HAVE OCCURRED FOR THE INDEMNIFIED PARTIES TO EXERCISE THEIR
RIGHTS PURSUANT TO THIS AGREEMENT APPLICABLE TO INDEMNITOR.  NOTWITHSTANDING ANY
PROVISION OF THE LOAN AGREEMENT, THE OBLIGATIONS PURSUANT TO THIS AGREEMENT ARE
EXCEPTIONS TO ANY NON-RECOURSE OR EXCULPATION PROVISION OF THE LOAN AGREEMENT;
INDEMNITOR IS FULLY AND PERSONALLY LIABLE FOR ITS OBLIGATIONS SET FORTH HEREIN.


4.3              WAIVERS. 


(A)                INDEMNITOR HEREBY (I) WAIVES ANY RIGHT OR CLAIM OF RIGHT TO
CAUSE A MARSHALING OF THE INDEMNITOR’S ASSETS OR TO CAUSE INDEMNITEE OR OTHER
INDEMNIFIED PARTIES TO PROCEED AGAINST ANY OF THE SECURITY FOR THE LOAN BEFORE
PROCEEDING UNDER THIS AGREEMENT AGAINST INDEMNITOR; (II) RELINQUISHES ALL RIGHTS
AND REMEDIES ACCORDED BY APPLICABLE LAW TO INDEMNITORS OR GUARANTORS, EXCEPT ANY
RIGHTS OF SUBROGATION THAT INDEMNITOR MAY HAVE, PROVIDED  THAT THE INDEMNITY
PROVIDED FOR HEREUNDER SHALL NEITHER BE CONTINGENT UPON THE EXISTENCE OF ANY
SUCH RIGHTS OF SUBROGATION NOR SUBJECT TO ANY CLAIMS OR DEFENSES WHATSOEVER THAT
MAY BE ASSERTED IN CONNECTION WITH THE ENFORCEMENT OR ATTEMPTED ENFORCEMENT OF
SUCH SUBROGATION RIGHTS, INCLUDING, WITHOUT LIMITATION, ANY CLAIM THAT SUCH
SUBROGATION RIGHTS WERE ABROGATED BY ANY ACTS OF INDEMNITEE OR OTHER INDEMNIFIED
PARTIES; (III) WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM, EXCEPT WHEN SUCH
COUNTERCLAIM IS AGAINST A THIRD PARTY, OTHER THAN A MANDATORY OR COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST OR BY INDEMNITEE OR
OTHER INDEMNIFIED PARTIES; (IV) WAIVES NOTICE OF ACCEPTANCE HEREOF AND OF ANY
ACTION TAKEN OR OMITTED IN RELIANCE HEREON; (V) WAIVES PRESENTMENT FOR PAYMENT,
DEMAND OF PAYMENT, PROTEST OR NOTICE OF NONPAYMENT OR FAILURE TO PERFORM OR
OBSERVE, OR OTHER PROOF, OR NOTICE OR DEMAND; AND (VI) WAIVES ALL HOMESTEAD
EXEMPTION RIGHTS AGAINST THE OBLIGATIONS HEREUNDER AND THE BENEFITS OF ANY
STATUTES OF LIMITATIONS OR REPOSE.  NO DELAY BY ANY INDEMNIFIED PARTY IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER THIS AGREEMENT SHALL OPERATE AS A
WAIVER OF ANY SUCH PRIVILEGE, POWER OR RIGHT.


 

                                                

11

--------------------------------------------------------------------------------

 

 


 


(B)               INDEMNITEE AND INDEMNITOR EACH AND ALL PERSONS CLAIMING BY,
THROUGH OR UNDER IT HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR
RELATED TO, THE SUBJECT MATTER OF THIS AGREEMENT.  THIS WAIVER IS KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY MADE BY INDEMNITEE AND INDEMNITOR, AND INDEMNITEE
AND INDEMNITOR ACKNOWLEDGE THAT NO PERSON ACTING ON BEHALF OF THE OTHER PARTY TO
THIS AGREEMENT HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  INDEMNITEE AND
INDEMNITOR FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED (OR HAVE HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN FREE
WILL, AND THAT THEY HAVE HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.


ARTICLE 5

MISCELLANEOUS


5.1         NOTICES.  ALL NOTICES OR OTHER WRITTEN COMMUNICATIONS HEREUNDER
SHALL BE DELIVERED IN ACCORDANCE WITH SECTION 15.6 OF THE LOAN AGREEMENT (EXCEPT
THAT NOTICES TO GUARANTOR SHALL BE DELIVERED TO THE ADDRESS PROVIDED THEREIN FOR
BORROWER).


5.2              NO THIRD-PARTY BENEFICIARY.   THE TERMS OF THIS AGREEMENT ARE
FOR THE SOLE AND EXCLUSIVE PROTECTION AND BENEFIT OF INDEMNIFIED PARTIES.  NO
PARTY SHALL BE A THIRD-PARTY BENEFICIARY HEREUNDER, AND NO PROVISION HEREOF
SHALL OPERATE OR INURE TO THE USE AND BENEFIT OF ANY SUCH THIRD PARTY.  IT IS
AGREED THAT THOSE PERSONS INCLUDED IN THE DEFINITION OF INDEMNIFIED PARTIES ARE
NOT SUCH EXCLUDED THIRD-PARTY BENEFICIARIES.


5.3              DUPLICATE ORIGINALS; COUNTERPARTS.   THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF DUPLICATE ORIGINALS AND EACH DUPLICATE ORIGINAL SHALL
BE DEEMED TO BE AN ORIGINAL.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH COUNTERPARTS SHALL BE DEEMED AN ORIGINAL INSTRUMENT
AND ALL OF WHICH TOGETHER SHALL CONSTITUTE A SINGLE AGREEMENT.  THE FAILURE OF
ANY PARTY HERETO TO EXECUTE THIS AGREEMENT, OR ANY COUNTERPART HEREOF, SHALL NOT
RELIEVE THE OTHER SIGNATORIES FROM THEIR OBLIGATIONS HEREUNDER.  MANUALLY
EXECUTED COUNTERPARTS OF THIS AGREEMENT SHALL BE DELIVERED TO ALL PARTIES
HERETO; PROVIDED, THAT DELIVERY OF A SIGNATURE OF THIS AGREEMENT BY FACSIMILE
TRANSMISSION OR BY .PDF, .JPEG, .TIFF OR OTHER FORM OF ELECTRONIC MAIL
ATTACHMENT SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
HEREOF PRIOR TO AND IN THE ABSENCE OF MANUAL DELIVERY.


5.4              NO ORAL CHANGE.   THIS AGREEMENT, AND ANY PROVISIONS HEREOF,
MAY NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED, DISCHARGED OR
TERMINATED ORALLY OR BY ANY ACT OR FAILURE TO ACT ON THE PART OF INDEMNITOR OR
ANY INDEMNIFIED PARTY, BUT ONLY BY AN AGREEMENT IN

                                                 

12

--------------------------------------------------------------------------------

 

writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.


5.5              HEADINGS, ETC.   THE HEADINGS AND CAPTIONS OF VARIOUS
PARAGRAPHS OF THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT
TO BE CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE
PROVISIONS HEREOF.


5.6              NUMBER AND GENDER/SUCCESSORS AND ASSIGNS.   ALL PRONOUNS AND
ANY VARIATIONS THEREOF SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE,
NEUTER, SINGULAR OR PLURAL AS THE IDENTITY OF THE PERSON OR PERSONS REFERRED TO
MAY REQUIRE.  WITHOUT LIMITING THE EFFECT OF SPECIFIC REFERENCES IN ANY
PROVISION OF THIS AGREEMENT, THE TERM “INDEMNITOR”  SHALL BE DEEMED TO REFER TO
EACH AND EVERY PARTY STATED IN THE FIRST PARAGRAPH HEREOF TO BE AN INDEMNITOR
FROM TIME TO TIME, AS THE SENSE OF A PARTICULAR PROVISION MAY REQUIRE, AND TO
INCLUDE THE HEIRS, EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS
AND ASSIGNS OF INDEMNITOR, ALL OF WHOM SHALL BE BOUND BY THE PROVISIONS OF THIS
AGREEMENT, PROVIDED  THAT NO OBLIGATION OF INDEMNITOR MAY BE ASSIGNED EXCEPT
WITH THE PRIOR WRITTEN CONSENT OF INDEMNITEE.  EACH REFERENCE HEREIN TO
INDEMNITEE SHALL BE DEEMED TO INCLUDE ITS SUCCESSORS AND ASSIGNS.  THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF INDEMNIFIED PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS. THE INDEMNIFIED PARTIES SHALL HAVE THE RIGHT
TO ASSIGN OR TRANSFER THEIR RIGHTS UNDER THIS AGREEMENT IN CONNECTION WITH ANY
ASSIGNMENT OF THE LOAN AND THE LOAN DOCUMENTS IN ACCORDANCE WITH THE LOAN
AGREEMENT.  ANY ASSIGNEE OR TRANSFEREE OF INDEMNITEE (AND THE OTHER INDEMNIFIED
PARTIES) SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED TO INDEMNITEE (AND THE
OTHER INDEMNIFIED PARTIES) UNDER THIS AGREEMENT.  EXCEPT AS SPECIFICALLY
PERMITTED IN THE LOAN AGREEMENT, INDEMNITOR SHALL NOT HAVE THE RIGHT TO ASSIGN
OR TRANSFER ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF INDEMNITEE AND ANY ATTEMPTED ASSIGNMENT WITHOUT SUCH CONSENT
SHALL BE NULL AND VOID.


5.7              RELEASE OF LIABILITY.   ANY ONE OR MORE PARTIES LIABLE UPON OR
IN RESPECT OF THIS AGREEMENT MAY BE RELEASED WITHOUT AFFECTING THE LIABILITY OF
ANY PARTY NOT SO RELEASED.


5.8              RIGHTS CUMULATIVE.   THE RIGHTS AND REMEDIES HEREIN PROVIDED
ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT INDEMNITEE HAS
UNDER THE LOAN AGREEMENT, THE NOTE, THE MORTGAGE, OR THE OTHER SECURITY
DOCUMENTS OR WOULD OTHERWISE HAVE AT LAW OR IN EQUITY.


5.9  INAPPLICABLE PROVISIONS.   IF ANY TERM, CONDITION OR COVENANT OF THIS
AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
THIS AGREEMENT SHALL BE CONSTRUED WITHOUT SUCH PROVISION.


5.10          GOVERNING LAW.  THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW
YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW

                                                  

13

--------------------------------------------------------------------------------

 

 

YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA.  TO THE FULLEST EXTENT PERMITTED BY LAW, INDEMNITOR, AND BY ACCEPTANCE
OF THIS AGREEMENT, INDEMNITEE, EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.


ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR INDEMNITOR ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, AND INDEMNITOR, AND BY ITS ACCEPTANCE OF
THIS AGREEMENT, INDEMNITEE, EACH WAIVES ANY OBJECTIONS THAT IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND INDEMNITOR AND INDEMNITEE HEREBY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.


5.11          APPROVALS.   WHEREVER PURSUANT TO THIS AGREEMENT (A) INDEMNIFIED
PARTIES EXERCISE ANY RIGHT GIVEN TO IT TO APPROVE OR DISAPPROVE, (B) ANY
ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO INDEMNIFIED PARTIES, OR (C) ANY
OTHER DECISION OR DETERMINATION IS TO BE MADE BY INDEMNIFIED PARTIES, THE
DECISION OF INDEMNIFIED PARTIES TO APPROVE OR DISAPPROVE, ALL DECISIONS THAT
ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY AND ALL OTHER
DECISIONS AND DETERMINATIONS MADE BY INDEMNIFIED PARTIES, SHALL BE IN THE SOLE
DISCRETION OF INDEMNIFIED PARTIES, EXCEPT AS MAY BE OTHERWISE EXPRESSLY AND
SPECIFICALLY PROVIDED HEREIN.


5.12          LEGAL FEES.   WHEREVER PURSUANT TO THIS AGREEMENT IT IS PROVIDED
THAT INDEMNITOR PAY ANY COSTS AND EXPENSES, SUCH COSTS AND EXPENSES SHALL MEAN
REASONABLE, OUT-OF-POCKET, THIRD-PARTY COSTS AND EXPENSES AND SHALL INCLUDE, BUT
NOT BE LIMITED TO, REASONABLE ACTUAL LEGAL FEES AND DISBURSEMENTS OF INDEMNIFIED
PARTIES.


5.13          EXPENSES OF LENDER.   IN THE EVENT THIS AGREEMENT IS PUT INTO THE
HANDS OF ANY ATTORNEY FOR COLLECTION, SUIT OR ACTION AS AGAINST INDEMNITOR, OR
LENDER SHALL ATTEMPT TO REMEDY ANY DEFAULT HEREUNDER, INDEMNITOR, ITS SUCCESSORS
OR ASSIGNS, SHALL BE CHARGEABLE WITH AND AGREES TO PAY ALL REASONABLE COSTS
INCURRED BY LENDER AS A RESULT THEREOF, INCLUDING COSTS OF COLLECTION AND
DEFENSE, INCLUDING REASONABLE ATTORNEYS’ FEES (AND EXPERTS’, CONSULTANTS’ AND
WITNESSES’ FEES) IN CONNECTION THEREWITH AND IN CONNECTION WITH ANY APPELLATE
PROCEEDING OR POST-JUDGMENT ACTION INVOLVED THEREIN, WHICH SHALL BE DUE AND
PAYABLE TOGETHER WITH ALL REQUIRED SERVICE OR USE TAXES.


5.14          JOINT AND SEVERAL LIABILITY.  THE OBLIGATIONS AND LIABILITIES OF
INDEMNITOR HEREUNDER SHALL BE JOINT AND SEVERAL.


 

                                                  

14

--------------------------------------------------------------------------------

 

 


 


5.15          EXCULPATION.  THE PROVISIONS OF ARTICLE 14 OF THE LOAN AGREEMENT
REGARDING EXCULPATION ARE HEREBY INCORPORATED BY REFERENCE WITH THE FULL FORCE
AND EFFECT AS THOUGH SUCH PROVISIONS WERE FULLY SET FORTH HEREIN.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

                                                 

15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the date
and year first written above.

INDEMNITOR:

REGO II BORROWER LLC,
a Delaware limited liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

 

 

 

ALEXANDER’S INC.,  

a Delaware corporation

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

             

 

 

 